 



Exhibit 10.2
AMENDMENT NO. 5 TO THE STOCK OPTION PLAN FOR
NONEMPLOYEE DIRECTORS
Effective July 26, 2007, the following amendment to the Stock Option Plan for
Nonemployee Directors was adopted:
Section 12(b) of the Stock Option Plan for Nonemployee Directors shall be
amended in its entirety to read as follows:
     (b) Definition of “Change in Control.” For purposes of Section 12(a), a
“Change in Control” means the happening of any of the following:
     (i) A majority of directors of the Company elected by the holders of the
Company’s Common Stock shall be persons other than persons:
     (A) for whose election proxies shall have been solicited by the Board, or
     (B) who are then serving as directors appointed by the Board to fill
vacancies on the Board caused by death or resignation (but not by removal) or to
fill newly-created directorships.
     (ii) 30% or more of the outstanding voting stock of the Company is acquired
or beneficially owned (as defined in Rule 13d-3 under the Exchange Act, or any
successor rule thereto) by any person (other than the Company or a subsidiary of
the Company) or group of persons acting in concert (other than the acquisition
and beneficial ownership by a parent corporation or its wholly-owned
subsidiaries, as long as they remain wholly-owned subsidiaries, of 100% of the
outstanding voting stock of the Company as a result of a merger which complies
with paragraph (iii)(A)(II) hereof in all respects), or
     (iii) The consummation of:
     (A) a merger or consolidation of the Company with or into another entity
other than
     (I) a merger or consolidation with a subsidiary of the Company, or
     (II) a merger in which the persons who were the beneficial owners,
respectively, of the outstanding Common Stock and outstanding voting stock of
the Company immediately prior to such merger beneficially own, directly or
indirectly, immediately after the merger, a majority of, respectively, the then
outstanding common stock and the then outstanding voting stock of the surviving
entity or its parent entity, or
     (B) an exchange, pursuant to a statutory exchange of shares of outstanding
voting stock of the Company held by shareholders of the Company immediately
prior to the exchange, of shares of one or more classes or series of outstanding
voting stock of the Company for cash, securities, or other property, except for
voting securities of a direct or indirect parent entity of the Company (after
giving effect to the statutory share exchange) owning directly, or indirectly
through wholly-owned subsidiaries, both beneficially and of record 100% of the
outstanding voting stock of the Company immediately after the

 



--------------------------------------------------------------------------------



 



statutory share exchange if (i) the persons who were the beneficial owners,
respectively, of the outstanding voting stock of the Company and the outstanding
Common Stock of the Company immediately before such statutory share exchange
own, directly or indirectly, immediately after the statutory share exchange a
majority of, respectively, the voting power of the then outstanding voting
securities and the then outstanding common stock (or comparable equity interest)
of such parent entity, and (ii) all holders of any class or series of
outstanding voting stock of the Company immediately prior to the statutory share
exchange have the right to receive substantially the same per share
consideration in exchange for their outstanding voting stock of the Company as
all other holders of such class or series (except for those exercising statutory
dissenters’ rights), or
     (C) the sale or other disposition of all or substantially all of the assets
of the Company (in one transaction or a series of transactions), or
     (iv) The approval by the shareholders of the Company of the liquidation or
dissolution of the Company.

 